DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
motion trajectory, positional relationship between the motion trajectory and the material storage devices, linear dropping manner when the motion trajectory is parallel to material dropping holes, rotary dropping manner when the motion trajectory is perpendicular to material dropping hole of the target storage device, material dropping holes, material conveying device rotating when the material dropping manner is a rotary dropping manner,  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Also Fig. 2 is unclear because the words are too small to read.  Fig. 2 should be enlarged so that the words are legible. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
1. Para. 2-4, Applicant describes that the present application is related to material dropping, and includes a material dropping apparatus, which is a material dropping trolley.  What is the field of this invention?  The term “material dropping” is vague.  What kind of material is being dropped and where is the material dropping apparatus being used?  Is this being used in a warehouse setting for moving items such as ordered items? What is a trolley and how is it being moved?  Para. 0141 describes the material dropping apparatus that includes a moving base (1) which is an AGV, and a material conveying device (3).  Is this the same as the trolley?  Applicant needs to use consistent and clear terminology in describing the elements of the invention.
2. Para. 7-11, describe a motion trajectory according to a current dropping area and a target dropping area.  What is the term “motion trajectory” referring to?  Specifically, what is moving that has a trajectory?  Is Applicant referring to a trajectory of the movement of material, or some other element?  Applicant also describes a motion trajectory passing through the current dropping area, a target dropping area, and an end dropping area in which the motion stops.  Moreover, the phrase, “determining the material dropping manner according to the positional relationship between the motion 
3. Para. 12, Applicant describes “judging whether a target dropping area is occupied by reservation”.  These terms are unclear.  What specific type of “reservation” is being referred to and why?  What element is doing occupying and what is the purpose of the element that is doing the occupying?  Is this area that may be “reserved” on a floor?  
4. Para. 15-22, Applicant describes a first linear dropping manner and a second linear dropping manner apparently depending on whether or not both the target dropping area and the end dropping area are occupied by a reservation, or not.   What is being dropped and from where?  What does Applicant mean by “linear dropping manner”?  
5. Para. 23-24, Applicant describes a rotary dropping manner.  What does Applicant mean by “rotary dropping manner”?  Where is this demonstrated? 
6. The remaining parts of the summary (Para. 26-61) of the invention describing the embodiments are also unclear.
7.  Para. 76-80 are also unclear.  The steps of determining a target dropping area, determining a motion trajectory, and determining a material dropping manner are vague.  
8. Para. 81-83:  Even though these paragraphs are in the detailed description, the Applicant does not provide clear examples of the invention.  There are no figures and no reference numbers to illustrate any of the elements.  For instance, the plurality of 
The sentence, “The motion trajectory is determined according to the current dropping area and the target dropping area” is unclear.  As mentioned previously, it is not clear as to what the “motion trajectory” is referring to.  This is also not clearly shown in the drawings.  “The motion trajectory can include all dropping areas through which a material dropping apparatus passes in the entire process of the moving of the material dropping apparatus from the current dropping area, passing the target dropping area, and stopping.” is also unclear and needs revision.  The two types of dropping manners with a material dropping apparatus moving along dropping area and puts materials into passing material storage devices while moving is not clear.  The “material dropping apparatus can only enter the target dropping area for dropping materials from a direction perpendicular to the material dropping hole of the target material storage 
9. Para. 84-85 point to Fig. 2, which describe a motion trajectory passing through a current dropping area, etc…, when the current dropping area and the target dropping area are adjacent.  This is unclear.  Fig. 2 merely repeats what is in the specification, and is unclear.
 10. Para. 86-139 attempt to provide some illustrations of a physical embodiment, but the description is not clear.  Where is the second material storage device?  This should be clearly shown with a reference in the drawings. For instance, in Para. 86, the terms, “motion trajectory of the target material dropping apparatus passes through the dropping area No. 1, the dropping area No. 2 and the dropping area No. 3.”, is not clear.   The “first linear dropping manner”, and motion trajectory that is parallel to a material dropping hole in Para. 89 is unclear.   Para. 90 states, “as shown in FIG. 5, it is determined whether the dropping area No. 2 and the dropping area No. 3 are occupied by reservation by another material dropping apparatus”, however this is not clearly shown in the figures.  Additional features such as, the server returning reservation rejection information to the target material dropping apparatus, the target material dropping apparatus not stopping in the entire process of moving (Para. 92), second linear dropping manner (Para. 95), dropping materials into the target material storage device by controlling a material conveying device (Para. 93, 98), the material dropping manner being a rotary dropping manner (Para. 105), the motion trajectory being perpendicular to a dropping hole of the material storage device (Para. 105), controlling the material devices to rotate during a rotary dropping manner (Para. 108), aligning the 
The steps of sending an occupation request for the target dropping area to a server, and receiving occupation allowance information comprises that the target dropping area is not occupied is also not clear.  Does Applicant mean, sending a request to determine whether a target dropping area is occupied to a server, and receiving, from the server, allowance information that concludes that the target dropping area is not occupied”? What is the element that is doing the occupying?  What feature is doing the reserving?  
Similar to above, the features in the additional embodiments 2 and 4 (Para. 113-139), are also not clearly described.   
11. Applicant should reference the “material dropping apparatus” in the specification with a reference label or number.  While the other features of the material dropping apparatus are included, such as the moving base 1, column 2, and material conveying device 3, referencing the entire material dropping apparatus would be helpful since this feature is claimed. Applicant should also clearly point out that the lower end of the stand column 2 is connected to the moving base 1, and the upper end of the column 2 is connected to the material conveying device 3, for clarity.  The sentences in lines 3-5 do not describe this clearly.  
12. Para. 0142 includes specific features, such as sensors arranged on the belt pulley, at end of the belt movement direction to detect materials entering a conveying platform (presumably Ref. 3), and at a dropping position.  Does Applicant intend to include these features in the drawings? 

14. Examiner also recommends that Applicant include reference numbers in all parts of the detailed description to describe the elements as appropriate, particularly the claimed features.  Examiner recommends that Applicant moves the description of the material dropping apparatus as shown in Fig. 10-11 in an earlier part of the detailed description while introducing the elements.  This will help to clarify the overall invention and the some key features.  

Substitute Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Relative to claim 1, the following steps are unclear and require clarification: 
-determining a target dropping area corresponding to a target material storage device, 
-determining a motion trajectory according to a current dropping area,
-determining a material dropping manner,

-the material dropping manner is a “linear dropping manner”, or a “rotary dropping manner”
-the motion trajectory is parallel or perpendicular to material dropping holes of material storage devices,
-dropping materials into the target material storage device according to the determined material dropping manner.

Relative to claims 2-7, the following steps are unclear and require clarification:
-determining the motion trajectory passes through the current dropping area,
-providing an end dropping area,
-determining whether the target, end, and non-target dropping areas are occupied by reservation,
-determining a second linear dropping manner,
-determining a non-target dropping area,
-controlling the material conveying device to rotate when the material dropping manner is the rotary dropping manner,
-sending an occupation request to the server, and
-receiving occupation allowance information.

Relative to claims 8-19, the following elements are unclear:
-target dropping area determining module

-motion trajectory determination module
-material dropping manner determination module
-motion trajectory
-linear or rotary dropping manner
-material dropping module
-first dropping area determination
-first dropping area reservation judgement unit
-first dropping manner determination unit
-second dropping manner determination unit
-second material dropping unit
-second dropping area determination unit
-second dropping area reservation judgement unit
-third dropping manner determination unit,
-third material dropping unit,
-occupation request sending module
-reservation confirmation module, 
-and a server for: recording corresponding request time, generating reservation allowance information or reservation rejection information.
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Relative to claim 1, determining a target dropping area that corresponds to a target material storage device is unclear because this is not clearly described in the specification.  What is a target dropping area and what is a target material storage device?  It appears that Applicant intends there are multiple material storage devices.  What makes a material storage device a “target material storage device”? What is the purpose of the material storage devices?  While these features are discussed in Para. 0081 and other places in the specification, the features are not clearly described.  The drawings are also not clear.  
What is a motion trajectory and what is the trajectory of?  Does Applicant mean a motion trajectory of material?  The claims imply but do not clearly include that material is being dropped. Where is the motion trajectory shown in the drawings? What is a 
What does Applicant mean by “determining a material dropping manner according a positional relationship between the motion trajectory and material storage devices”?  What element is dropping material, is it a “material dropping apparatus” mentioned in Para. 0081 of the specification?  What is the connection between the material dropping apparatus and the material storage device?  Does the material dropping apparatus drop material into a material storage device?  What does Applicant mean by, “the respective dropping area through which the motion trajectory passes are not occupied by reservation”? What element is doing the occupying? Para. 0084 and 0088 nor any other part of the specification clearly describes this?  Why is an area being reserved?  What does Applicant mean by “linear dropping manner”?  Again, the Applicant does not clearly explain what is being dropped or show that the dropping is linear.  The drawings (particularly Fig. 5-6) do not clearly show a “linear dropping manner”.  What does Applicant mean a motion trajectory that is parallel to the material dropping holes? What is a rotary dropping manner?  What does Applicant mean by the motion trajectory is perpendicular to a material dropping hole of the target material storage device? Finally, the dropping materials into the target material storage device according to the material dropping manner is unclear.  

Relative to claim 2, the “motion trajectory passing through the current dropping area, the target dropping area, and an end dropping area in which the motion stops,” is not clear.  This limitation is not clearly described in the specification.

Relative to claim 3, “the material dropping manner being a first linear dropping manner”, “the motion trajectory is parallel to a material dropping hole of the material storage device”, and the first linear dropping manner is: dropping the materials into the target material storage device … when passing over the target material storage device during a process of moving from the current dropping area to the end dropping area”, is not clear.
  
Relative to claim 4, the phrase,  “determining the material dropping manner is a second linear dropping manner, in a case that the end dropping area is occupied by reservation, the target dropping area is not occupied by reservation, and the motion trajectory is parallel to material dropping holes of the respective material storage devices”, and 
“the second linear dropping manner is: dropping the materials into the target material storage device by controlling a material conveying device, in the process of moving from the current dropping area to the target dropping area.”, is not clear.

Relative to claim 5, “determining the motion trajectory according to a current position and the target dropping area comprises:
the motion trajectory passes through the current dropping area, a non-target dropping area, and the target dropping area, in a case that there exists at least one non- target dropping area between the current dropping area and the target dropping area” is 
Relative to claim 6, the phrases, “wherein determining the material dropping manner according to the positional relationship between the motion trajectory and the target material storage device, in a case that the respective dropping areas through which the motion trajectory passes are not occupied by reservation, comprises: … 
determining the material dropping manner being a rotary dropping manner, in a case that both the target dropping area and the non-target dropping area are not occupied by reservation, and the motion trajectory is perpendicular to a material dropping hole of the material storage device”, and
“the rotary dropping manner is: dropping, in the target dropping area, the materials into the target material storage device by controlling the material conveying device to rotate, in a case that the material dropping manner is the rotary dropping manner”, is not clear.

Relative to claim 7, the phrase, “in a case that the respective dropping areas through which the motion trajectory passes are not occupied by reservation, the method further comprises:
sending an occupation request for the target dropping area to a server; and
receiving occupation allowance information returned by the server, wherein the occupation allowance information comprises that the target dropping area is not occupied by reservation”, is not clear.


Also, the phrase, “motion trajectory determination module, used for determining a motion trajectory according to a current dropping area and the target dropping area”, is not clear.  What is the motion trajectory of and what is a current dropping area?  This is not adequately described in the specification.
The phrase, “a material dropping manner determination module, for determining a material dropping manner according to a positional relationship between the motion trajectory and material storage devices, corresponding o respective dropping areas” is unclear.  
Also, the phrase “wherein the material dropping manner is a linear dropping manner, in a case that the motion trajectory is parallel to material dropping holes of the material storage devices corresponding to the respective dropping areas, and the material dropping manner is a rotary dropping manner, in a case that the motion trajectory is perpendicular to a material dropping hole of the target material storage device”, is unclear.

Relative to claim 9, “a first dropping area determination unit, used for determining the motion trajectory passes through the current dropping area”, is unclear.

Relative to claim 10, the first dropping manner determination unit for determining the material dropping manner being is a first linear dropping manner, in a case that both the target dropping area and the end dropping area are not occupied by reservation, 
Relative to claim 11, the first material dropping unit for dropping materials into the target material storage device is unclear.  The phrase,  “when passing over the target material storage device during a process of moving from the current dropping area to the end dropping area, in a case that the material dropping manner is the first linear dropping manner”, is unclear.

Relative to claim 12, “the second linear dropping determination unit …is a second linear dropping manner” is unclear.  This feature is not clearly described in the specification or shown in the drawings.

Relative to claim 13, the phrase, “controlling a material conveying device, in the process of moving from the current dropping area to the target dropping area, , in a case that the material dropping manner is the second linear dropping manner”, is unclear.

Relative to claim 14, the second dropping area determination unit for determining the motion trajectory passes through the current dropping area is unclear.

Relative to claim 15, the “third dropping manner determination unit, for determining the material dropping manner is a rotary dropping manner, in a case that both the target dropping area and the non-target dropping area are not occupied by 
Relative to claim 16, the third material dropping unit for dropping materials into a third target storage device is not clear.  The phrase, “controlling the material conveying device to rotate, in a case that the material dropping manner is the rotary dropping manner”, is not clear.

Relative to claim 17, the occupation request sending module, and the reservation confirmation module for receiving occupation allowance information returned by the server, the occupation allowance information comprises that the target dropping area is not occupied is unclear. 

Relative to claim 18, the phrase “the lower end of the stand column are respectively connected to the material conveying device and the moving base”, us unclear.  Also, “storge” is a misspelled word.

Relative to claim 19, the “server used for receiving reservation requests sent from respective material dropping apparatuses, recording corresponding request time, generating reservation allowance information or reservation rejection information according to respective request time, and sending the reservation allowance information or the reservation rejection information to the respective corresponding material dropping apparatuses”, is unclear.
Appropriate clarification to all claims is required.

Allowable Subject Matter
Claims 1-19 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Relative to claim 1 (as understood by the Examiner), the prior art does not expressly disclose: A material dropping method, comprising: 
a plurality of material storage devices each comprising dropping areas for receiving materials;
at least one material dropping apparatus for dropping materials into the material storage devices;
determining a target dropping area of a target material storage device; 
determining a motion trajectory of the material dropping apparatus based on a current dropping area and the target dropping area; 
selecting a material dropping manner for the at least one material dropping apparatus based on a positional relationship between the determined motion trajectory of the material dropping apparatus, and a material storage device, the material dropping manner is selected only when the respective dropping areas through which the material dropping apparatus passes are not occupied by a reservation; 
wherein:
the material dropping manner is selected to be a linear dropping manner if the motion trajectory of the material dropping apparatus is parallel to material dropping holes of the material storage devices comprising the respective dropping areas, and

dropping materials into the target material storage device from the at least one material dropping apparatus based on the determined the material dropping manner.

Relative to claim 8 (as understood by the Examiner), the prior art does not disclose: A material dropping control device, comprising: 
a target dropping area determination module for determining a target dropping area, wherein the target dropping area corresponds to a target material storage device;
a motion trajectory determination module for determining a motion trajectory of a material dropping apparatus based on a current dropping area and the target dropping area of the target material storage device; 
a material dropping manner determination module for determining a material dropping manner based on a positional relationship between the motion trajectory of the material dropping apparatus and a material storage device corresponding to respective dropping areas, when the respective dropping areas through which the motion trajectory of the materials dropping apparatus passes are not occupied by reservation; wherein:
the material dropping manner is a linear dropping manner when the motion trajectory of the material dropping apparatus is parallel to material dropping holes of the material storage devices comprising the respective dropping areas, and 

a material dropping module for dropping materials into the target material storage device according to the determined material dropping manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655